     Case 1:18-cv-01375-NONE-SAB Document 46 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER ALLAN TOBIN,                              Case No. 1:18-cv-01375-NONE-SAB
12                      Petitioner,                        DEATH PENALTY CASE
13          v.                                               ORDER SCHEDULING
                                                             PETITIONER’S MOTION FOR
14   RONALD DAVIS, Warden of San Quentin                     STAY AND ABEYANCE
     State Prison,
15
                        Respondent.1
16

17

18

19

20          The record reflects that on August 27, 2021, Petitioner, through counsel, filed a motion for

21   stay and abeyance pursuant to Rhines v. Webber, 544 U.S. 269 (2005). (ECF No. 45.) The

22   motion has not been set for hearing.

23          Accordingly, Respondent shall file his response to the instant motion by not later than

24   thirty (30) days following the filed date of this order. Petitioner’s reply shall be filed by not later

25   than fifteen (15) days from the filed date of the response. Thereupon, the matter shall be deemed

26
27
     1
       Ron Broomfield, Acting Warden of San Quentin State Prison, is substituted for Ronald Davis,
28   former Warden of San Quentin State Prison, pursuant to Federal Rules of Civil Procedure 25(d).
                                                   1
     Case 1:18-cv-01375-NONE-SAB Document 46 Filed 09/07/21 Page 2 of 2


 1   submitted and the parties will be notified by minute order if a hearing is necessary.2

 2
     IT IS SO ORDERED.
 3

 4   Dated:    September 7, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     2
      See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of
27   California, and General Orders in the Eastern District of California regarding COVID-19
     Emergency available at: http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-covid-19-
28   guidance/
                                                     2
